Citation Nr: 0830809	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
cardiomyopathy and hypertensive vascular disease, to include 
as secondary to service-connected post-traumatic stress 
disorder (PTSD) and, if so, whether service connection is 
warranted for the claimed disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran testified before the undersigned Veterans Law 
Judge at an August 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for 
cardiomyopathy and hypertensive vascular disease is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	In a decision dated February 2004, the RO denied service 
connection for cardiomyopathy and hypertensive vascular 
disease based on the finding that there was no competent 
evidence establishing an etiological relationship between 
the veteran's current disorders and active service or his 
service-connected PTSD; the veteran did not appeal the 
February 2004 decision within one year of being notified.

2.	Evidence submitted since the February 2004 rating 
decision, not previously considered, is of such 
significance that it must be considered to fairly decide 
the merits of the claim.

CONCLUSIONS OF LAW

1.	The February 2004 RO decision denying the claim of service 
connection for cardiomyopathy and hypertensive vascular 
disease is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.	The evidence received subsequent to the February 2004 RO 
decision is new and material and the claim of service 
connection for cardiomyopathy and hypertensive vascular 
disease is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claim of service 
connection for cardiomyopathy and hypertensive vascular 
disease in February 2004.  The RO considered service 
treatment records, statements from the veteran, private 
treatment records dated June 2000 to December 2003, an 
October 2003 VA contract examination and a February 2004 VA 
examination.  The RO noted that there was no evidence of 
record indicating the veteran's PTSD proximately caused his 
cardiomyopathy or hypertensive vascular disease.  In this 
regard, the RO determined that service connection for 
cardiomyopathy and hypertensive vascular disease was not 
warranted on a secondary basis because the veteran's 
conditions were not caused by his PTSD.  The veteran was 
notified of this decision and of his procedural and appellate 
rights by letter in February 2004.  He did not appeal this 
decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in January 2005, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since February 2004 RO decision 
includes December 2004 and March 2005 statements from Dr. 
Chohan, the veteran's private physician, as well as VA 
treatment records.  Significantly, Dr. Chohan's December 2004 
statement opines that the veteran's PTSD "may have 
exacerbated his cardiac problems, as it may have contributed 
to his hypertension which most likely was a factor in his 
cardiomyopathy."  In addition, Dr. Chohan's March 2005 
statement opines that PTSD as likely as not exacerbated his 
cardiac problems.  As noted above, the record previously had 
not contained evidence of an etiological relationship between 
his service-connected PTSD and cardiomyopathy and 
hypertensive vascular disease.

The Board concludes that the December 2004 and March 2005 
statements by Dr. Chohan constitute new and material 
evidence.  These records were not previously of record at the 
time of the February 2004 rating decision.  They are not 
cumulative of prior records because they suggest an 
etiological relationship between the veteran's currently 
service-connected PTSD and his cardiomyopathy and 
hypertensive vascular disease.  Previously, the record did 
not contain such evidence.  The evidence is therefore 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  The opinions, presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for cardiomyopathy and 
hypertensive vascular disease is reopened; to this extent 
only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for cardiomyopathy and 
hypertensive vascular disease.

The Board also notes that, while the veteran was provided a 
VA examination in February 2004, the examiner did not offer 
an opinion as to whether the veteran's cardiomyopathy was 
aggravated by the veteran's service-connected PTSD, nor did 
the examiner offer an opinion as to the etiology of the 
veteran's hypertensive vascular disease.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4) (2007); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed 
above, the veteran has submitted two statements from a 
private physician suggesting an etiological relationship 
between the veteran's service-connected PTSD and his 
currently diagnosed cardiomyopathy and hypertensive vascular 
disease.  As such, the Board is satisfied that the evidence 
of record requires VA to assist the veteran by providing a VA 
examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
cardiomyopathy and hypertensive 
vascular disease.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
cardiomyopathy has been 
chronically worsened by the 
veteran's PTSD.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
hypertensive vascular disease is 
proximately due to the veteran's 
PTSD.

c.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
hypertensive vascular disease has 
been chronically worsened by the 
veteran's PTSD.

A detailed rationale should be 
provided for all opinions.  
Conversely, if the examiner concludes 
that an etiological opinion cannot be 
provided, he or she should clearly 
and specifically so specify in the 
examination report, with an 
explanation as to why this is so. 

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


